              Case: 3:19-cv-01007-wmc Document #: 185-1 Filed: 12/08/20 Page 1 of 2


Rachel Granneman

From:                Rachel Granneman
Sent:                Monday, November 30, 2020 12:34 PM
To:                  Peters, Zachary - PSC
Subject:             RE: 19-cv-1007-wmc Defendants' Sixth Supplemental Response to Plaintiffs' First Requests for
                     Production of Documents, Part 1 of 2


Hi Zachary,
A couple items on the phone records:
    (1) There are a number of places where the duration for phone calls between Commissioner Huebsch and Robert
        Garvin were redacted (e.g., March 6, 2018; May 10, 2018; in July 2018; Nov 6, 2018, July 12, 2019) – I assume
        this was an oversight, and request that copies that show that information are promptly provided.
    (2) On PDF p.126, there are 2 phone calls between Commissioner Huebsch and Robert Garvin, but the previous
        page (which shows the date) seems to be missing so I cannot confirm the exact date on which these calls took
        place (the previous page shows dates in June, while p.126 shows a date in April). I request that the preceding
        page be produced.
    (3) On the bottom on PDF p.133, there appears to possibly be a cut‐off phone call between Commissioner Huebsch
        and Robert Garvin. If a responsive entry is indeed cut‐off, I request that an updated copy is promptly produced.
    (4) There were a couple unredacted/highlighted entries with numbers that don’t match the given numbers – I want
        to confirm whether these records are responsive:
        ‐ July 31, 2018 at 6:45 PM (ending in 6016)
        ‐ Sept 4, 2019 at 7:35 PM (ending in 6023)

Let me know if you have any questions or anything is unclear.

Best,
Rachel



From: Peters, Zachary ‐ PSC <Zachary.Peters@wisconsin.gov>
Sent: Wednesday, November 25, 2020 4:18 PM
To: Rachel Granneman <RGranneman@elpc.org>; 'Padway, Jared (Perkins Coie)' <JPadway@perkinscoie.com>;
Agrimonti, Lisa ‐ Fredrikson & Byron <lagrimonti@fredlaw.com>; shurley@hurleyburish.com; 'Potts, Brian (Perkins Coie)'
<BPotts@perkinscoie.com>; 'Zoppo, David R. (Perkins Coie)' <DZoppo@perkinscoie.com>; Howard Learner
<HLearner@elpc.org>; 'Beall, Mary (Perkins Coie)' <MBeall@perkinscoie.com>; 'jchasco@wheelerlaw.com'
<jchasco@wheelerlaw.com>; 'hwallerpitts@fredlaw.com' <hwallerpitts@fredlaw.com>; 'jpavelko@fredlaw.com'
<jpavelko@fredlaw.com>; 'vherring@taftlaw.com' <vherring@taftlaw.com>; Whiting, Christianne ‐ PSC
<christianne.whiting@wisconsin.gov>; Ramirez, Zachary ‐ PSC <zachary.ramirez@wisconsin.gov>; Stubley, Cru ‐ PSC
<cru.stubley@wisconsin.gov>
Subject: RE: 19‐cv‐1007‐wmc Defendants' Sixth Supplemental Response to Plaintiffs' First Requests for Production of
Documents, Part 1 of 2

Counsel:

Attached please find Defendants’ Sixth Supplemental Response to Plaintiffs’ First Requests for Production of Documents
with cover letter and further documents produced relative to Request Numbers 2 and 5.

Due to the size of the attached documents, this will be the first of two emails.

                                                             1
             Case: 3:19-cv-01007-wmc Document #: 185-1 Filed: 12/08/20 Page 2 of 2

Sincerely,

Zachary Peters
Assistant General Counsel
Public Service Commission of Wisconsin
(608) 267‐1207
(608) 438‐0350




                                               2
